Exhibit 12.1 Advance Auto Parts, Inc. Statement Regarding Computation of Ratio of Earnings to Fixed Charges In Thousands, Except Ratio Data Fiscal Year (1) Earnings: Earnings Before Income Taxes $ Add: Fixed Charges Less: Capitalized Interest ) Adjusted Earnings $ Fixed Charges: Interest Expense (2) Portion of rentestimated to representinterest Total Fixed Charges $ Ratio of Earnings to Fixed Charges (1) Our fiscal year consists of 52 or 53 weeks ending on the Saturday nearest December 31st. All fiscal years presented are 52 weeks, with the exception of Fiscal 2008 which consisted of 53 weeks. (2) Including amortization of debt discount and debt issuance costs.
